ORDER
PER CURIAM:
The issue presented is whether Floyd Schroeder, d/b/a 1-70 Farmers Livestock Market, is liable for the purchase price of cattle delivered to him by Friends Stockyards, Inc. and Grantsville Stockyards as a *244result of Jay Stoneking purporting to buy the cattle in Mr. Schroeder’s behalf. An apparent agency relationship was established by historical business practices of Mr. Schroeder and Mr. Stoneking. This agency relationship, as well as Mr. Sehroeder’s acceptance of the delivered cattle, combine to hold Mr. Schroeder hable for the balance of the contract price of the cattle purchased by Mr. Stoneking in behalf of Mr. Schroeder. Summary judgment entered in favor of the sellers is affirmed. Rule 84.16(b).